 

 

Case 1:04-cr-00472-DAB Document 39 Filed 08/13/19 Page 1 otOC > ; Sf]

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

sossneenesnsseesuasnecessauieancossuressoussresueneseauciestesdnscesspssersnneds x
UNITED STATES OF AMERICA, ! oo.
Plaintiff, 3 Case No. 1:04-CR-472-DAB <—— FE E8
Related Case [1:09-CV-1183-DAB]
v.
JAMES GILMORE,
Defendant.
x

MOTION FOR EARLY TERMINATION
OF SUPERVISED RELEASE

NOW COMES JAMES GILMORE, motioning this Court in propria persona (pro Reba

‘
se) to terminate the imposed term of supervised release, reducing such to a “time already ae
served” duration. This request is made pursuant to title 18 United States Code §3583(e) and

Federal Rules of Criminal Procedure 32.1{c). Under the same rule of criminal procedure, no

hearing is requested in this matter.

PROCEDURAL HISTORY
On December 4, 2006 i was sentenced to 120 months in prison after pleading guilty to one

count each of
1. Conspiracy to Commit Bank Fraud; 18 U.S.C. §371
2. Bank Fraud; 18 U.S. C. §1344, and

3. Witness Tampering; 18 U:S.C. §1512

   

Doc. 16. I was sentenced to 5 years of supervised release after my ae do

Prisons (BOP) custody. fhe’ L}. an

_. -DEBORAHA. BATTS — of 13}
UNITED STATES DISTRICT JUDGE

  

 
